RICHARDS, J.
John Rohrs was alleged to have driven a Ford machine at low rate of speed in approaching a crossing of the Detroit, Toledo & Iron-ton Rd. Co. He claimed that upon nearing said crossing his view was obstructed by a small building so that an engine which was active in some switching operations struck the machine, seriously damaging it and he received minor injuries. Judgment in the Fulton Common Pleas was in his favor to the extent of $250.
Error was prosecuted, the company maintaining that the court erred in refusing to charge the jury on a requested charge. The charge endeavored to hold Rohrs responsible for the highest degree of care. The Court of Appeals held:
The requested instructions should have contained the qualification that if by looking, Rohrs could “in the exercise of ordinary care” *277have seen the engine, and could have stopped his car' in the “exercise of ordinary care.” Because of the omission of this qualifying phrase the trial judge was justified in refusing to give the instruction. Judgment affirmed.
Attorneys—F. S. & J. M. Ham, for Company; L. S. Ward and Davis B. Johnson, for Rohrs; all of Wauseon.